Pek Cúriam,
The plaintiff claims to be the equitable owner of the lot sold by the sheriff, and as such entitled to the surplus of the purchase money over and above the amount necessary to discharge the liens. Unfortunately for him, it appears that he claimed as lien creditor, and was allowed the amount of judgments which he held against the property. This claim is entirely inconsistent with his claim as owner of the premises. It needs no argument to show that he cannot claim in the dual character of both owner and lien creditor. Having claimed in the latter capacity, and his claims having been allowed out of the proceeds of the sale, he cannot now claim the balance of the proceeds of the sale as owner by virtue of his equitable title.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.